Exhibit N E W SR E L E A S E For Immediate Release Contact:HemaCare Corporation Robert S. Chilton, Executive Vice President and Chief Financial Officer 877-310-0717 www.hemacare.com RELEASE DATE:October 1, 2008 HEMACARE ANNOUNCES NEW CEO AND DIRECTORS LOS ANGELES - - - HemaCare Corporation (OTC Bulletin Board: HEMA.OB) today announced that John Doumitt, age 44, currently the Company’s General Manager, Transfusable Products, has been named Chief Executive Officer and been appointed to the Company’s Board of Directors.He will also continue as General Manager, Transfusable Products. Julian Steffenhagen, age 65, who has been serving as Interim Chief Executive Officer, will continue as Chairman of the Board of Directors. Mr.
